            Case 3:18-cv-00512-HZ       Document 24       Filed 01/31/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



GAIL A. N.,                                                  No. 3:18-cv-00512-HZ

                       Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Gail A. N. brought this action seeking review of the Commissioner's final

decision to deny Disability Insurance Benefits. On July 28, 2019, the Court reversed the

Commissioner's decision and ordered that the case be remanded for additional proceedings.

Opinion & Order, ECF 16. Judgment was also entered on that date. J., ECF 17. On August 24,

2020, Plaintiff’s counsel received notice of Plaintiff’s award for benefits. Porter Decl. Ex. D,

ECF 22.




1 - ORDER
         Case 3:18-cv-00512-HZ          Document 24      Filed 01/31/21     Page 2 of 2




       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 21.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [21] and awards Plaintiff's counsel $14,080.251 in

attorney's fees under 42 U.S.C. § 406(b). When issuing the section 406(b) check for payment to

Plaintiff’s attorney, the Commissioner is directed to subtract the amount previously received

under EAJA and send Plaintiff’s attorney the balance of $7,843.06 less any applicable processing

fees as allowed by statute. Any amount withheld after all administrative and court attorney's fees

are paid should be released to Plaintiff.

       IT IS SO ORDERED.



       Dated: ____________________________.
                January 31, 2021




                                                     ___________________________________
                                                     Marco A. Hernández
                                                     United States District Judge




1 Per counsel’s request, this amount represents 25% of Plaintiff’s back benefits less the $6,000
fee paid for work at the administrative level.


2 - ORDER
